Citation Nr: 1643634	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral inguinal hernias.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD), gastritis, and diverticulitis.

8.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1963 to July 1967 and in December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for the above-listed disabilities.  The matter has since been transferred to the RO in Salt Lake City, Utah.


FINDING OF FACT

In an October 2016 written statement from his representative, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for service connection for fibromyalgia, a bilateral hip disability, chronic fatigue syndrome, sleep apnea, bilateral inguinal hernias, headaches, a stomach disability, and a back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted an October 2016 written statement indicating his intent to withdraw his entire appeal from consideration.

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal for service connection for fibromyalgia is dismissed.

The appeal for service connection for a bilateral hip disability is dismissed.

The appeal for service connection for chronic fatigue syndrome is dismissed.

The appeal for service connection for sleep apnea is dismissed.

The appeal for service connection for bilateral inguinal hernias is dismissed.

The appeal for service connection for headaches is dismissed.

The appeal for service connection for a stomach disability is dismissed.

The appeal for service connection for a back disability is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


